DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 20 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyal et al. (US 9,516,237).
In regard to claim 1, Goyal et al. discloses a read channel circuit (Figure 2), comprising: an analog to digital converter (ADC) configured to receive an analog read signal and convert the analog read signal into a plurality of digital samples (column 1, lines 35-51: “analog signals generated by the exposure of the entire array of pixel sensors in an imaging area (known as a "frame") are converted to digital signals, in series”); a machine learning detector coupled to the ADC, the machine learning detector being configured to receive the plurality of digital samples from the ADC and predict to which category, from a plurality of categories, a digital sample from the plurality of digital samples belongs, for at least some of the plurality of digital samples (column 10, lines 20-51: “Any number of algorithms, techniques, machine learning systems or classifiers may be used to determine values of blur metrics for image pixels of a digital image (e.g., a color image or a grayscale image) in accordance with the present disclosure.” … 
In regard to claim 10, Goyal et al. discloses a reception circuit of a transceiver (Figure 2; see column 13, lines 1-30), comprising: an analog to digital converter (ADC) configured to receive an analog input signal and convert the analog input signal into a plurality of digital samples (column 1, lines 35-51: “analog signals generated by the exposure of the entire array of pixel sensors in an imaging area (known as a "frame") are converted to digital signals, in series”); a machine learning detector coupled to the ADC, the machine learning detector being configured to receive the plurality of digital samples from the ADC and predict to which category, from a plurality of categories, a 
In regard to claim 20, Goyal et al. discloses a method comprising: receiving an analog read signal comprising data read from a non-transitory storage medium of a non-transitory data storage device (Figure 2; column 14, line 51 through column 15, line 16: “The imaging device 250 may be any form of optical recording device that may be used 
In regard to claim 21, Goyal et al. discloses a method comprising: receiving a data transmission as an input signal (Figure 2; see column 13, lines 1-30); processing the input signal into a plurality of digital samples (column 1, lines 35-51: “analog signals generated by the exposure of the entire array of pixel sensors in an imaging area (known as a "frame") are converted to digital signals, in series”); classifying, using a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. in view of Zheng et al. (US 2015/0332127).
For a description of Goyal et al., see the rejection above. However, Goyal et al. does not disclose: in regard to claim 5, that the machine learning detector comprises one of a K-nearest neighbors algorithm and a support vector machine model.
Zheng et al. discloses: in regard to claim 5, a machine learning detector comprising a support vector machine model (see paragraph 0168).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used a support vector machine model for the machine learning detector of Goyal et al., as suggested by Zheng et al., the motivation being to provide automatic establishment of a parameter database (see paragraph 0168).
Allowable Subject Matter
Claims 11-19 are allowed over the prior art of record.
Claims 2-4 & 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Goyal et al., discloses: in regard to claim 11, a data storage device (Figure 2; column 14, line 51 through column 15, line 16: “The 
However, it is noted that the teachings of Goyal et al. are drawn to focus-based shuttering in image processing systems, which is not in the same field of endeavor as the Applicant’s invention. The claimed analog/digital signals are read to correspond to Goyal et al.’s teachings of digitizing analog signals generated by the exposure of arrays of pixel sensors in an imaging area. Goyal et al. does not disclose: in regard to claim 11, “the input signal including a non-linear and distorted waveform”. It is important to note that this feature limits the scope of the claimed invention to systems that utilize waveform-like signals, such as those disclosed by the Applicant. On the other hand and in sharp contrast, the claims that do not recite this feature are broad enough to be anticipated by several references in the prior art, such as Goyal et al., as noted in the rejection of claims 1, 10, 20 & 21 above.

Okamoto discloses: in regard to claim 11, a data storage device (Figure 6) comprising: a non-transitory storage medium (1); and control circuitry (as shown) configured to: receive an input signal comprising data read from the non-transitory storage medium, the input signal including a non-linear and distorted waveform (see column 1, lines 6-11); process the input signal into a plurality of digital samples (see Figure 7); and descramble the decoded plurality of digital samples to reveal the data read from non-transitory storage medium (see Figures 11 & 12). Okamoto additionally teaches a “neural network type non-linear equalizer”, i.e., a component that could be interpreted as implementing the claimed “machine learning algorithm”.
However, Okamoto does not disclose: in regard to claim 11, control circuitry configured to classify, using a machine learning algorithm, a digital sample from the plurality of digital samples into a category from a plurality of categories for at least some of the plurality of digital samples; decode the plurality of digital samples based on at least some of the predicted categories.
While these missing limitations are disclosed by Goyal et al., it is not deemed obvious to combine the teachings of Okamoto and Goyal et al. to arrive at the claimed invention, since they are directed towards different fields of endeavor.
Claims 2-4 & 6-9 are found to have allowable subject matter, for the same reasons noted above.


Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Smith (US 6,384,995) discloses a neural network wherein each of 16 input nodes receives a single value of a sampled digitized HRF taken at a particular time, and each of two output nodes corresponds to one of the two possible conclusions to be drawn from the data, either that a surface asperity exists or that some other defect exists.
Dharssi et al. (US 2014/0363143) discloses classification of objects done via a Support Vector Machine based algorithm wherein numerous images of a particular item or groups of items are analysed to determine statistically common features and these results are then used to analyse images to determine the probabilistic estimate if a particular item is present in the image being analysed.
Wang et al. (US 2016/0063273) discloses a dynamic vision sensor wherein a decision boundary is determined by a clear gap that is as wide as possible to separate the samples belonging to different categories, and after an SVM model is "trained," new examples are then predicted to belong to one category based on which side of the decision boundary they fall on.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688